UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1786


JOHN D. WOOTON,

                  Plaintiff - Appellant,

           v.

CL, LLC, a Florida Limited Liability Company; TERRENCE
COYLE, Individually and as Manager/Member of CL, LLC, a
Florida Limited Liability Company; JAY ROBERT LUNDBLAD;
PETER CHICOURIS; ANDERSON MIDGETT; STOCKTON MIDGETT; MIDGETT
REALTY, INCORPORATED,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Louise W.
Flanagan, District Judge. (2:09-cv-00034-FL)


Argued:   December 4, 2012                  Decided:   January 10, 2013


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Judge Gregory and Judge Agee joined.


ARGUED:   David   Hart  Nelson,  DAVID   HART   NELSON,   ESQUIRE,
Charlottesville, Virginia, for Appellant.        Jeffrey Douglass
McKinney,   BAILEY   &  DIXON,  Raleigh,   North   Carolina,   for
Appellees.   ON BRIEF: Robert H. Merritt, Jr., BAILEY & DIXON,
Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

     This    appeal    concerns     procedural      issues    that   arose   after

Plaintiff    John     D.   Wooton   brought    an    action    seeking    damages

related to his investment in a condominium project.                      In that

action, Wooten sued companies and individuals connected with the

project    alleging    fraudulent       inducement    of   contract,   negligent

misrepresentation,          gross       negligence,        conversion,       civil

conspiracy, violation of North Carolina’s Unfair and Deceptive

Trade Practices Act, violation of the North Carolina Securities

Act, violation of the Interstate Land Sales Full Disclosure Act,

and breach of contract.           The district court barred Wooton from

amending     the    pleadings     and    extending     discovery,      ultimately

dismissing Wooton’s suit.           Wooton challenges these decisions on

appeal.     For the reasons discussed below, we affirm.



                                         I.

     In the underlying action, Wooton contended that he invested

$400,000 in a condominium project that was never built, and that

his investment was not returned.               Wooton sought damages from

Defendants—Anderson and Stockton Midgett (the “Midgetts”), their

company Midgett Realty, Inc., and Peter Chicouris—alleging that




                                          3
they       misrepresented       and     concealed    material       facts    to    induce

Wooton to invest in the project. 1

       After the Midgetts and Chicouris filed motions to dismiss,

Wooton moved to amend his Complaint, seeking to add “only four

sentences: two providing more detail regarding [his] negligent

misrepresentation claim against all defendants and two providing

more       detail    on   the   gross    negligent    misrepresentation           claim.”

Wooton v. CL, LLC, No. 2:09-CV-34-FL, at 4 (Sept. 27, 2010)

(“Order I”). 2

       The      district        court       found   that     even     with        Wooton’s

amendments, the Complaint failed to survive the Midgetts’ and

Chicouris’s motions to dismiss because the Complaint contained

“conclusory allegations and mere rephrasing[s] of the cause[s]

of action;” failed to allege any contact with the Midgetts and

Chicouris prior to Wooton’s investment in the project such that

it was impossible for them to have induced Wooton to invest; and

failed to show that they owed Wooton duties of care.                         Order I at

7.     Accordingly, the district court denied Wooton’s first Motion

to   Amend     the    Complaint       and    dismissed     his   claims     against   the

Midgetts and Chicouris.               Midgett Realty then moved for judgment

       1
       Wooton also brought claims against the project’s owner,
CL, LLC, and CL, LLC partners Terrence Coyle and Jay Lundblad,
none of whom are involved in this appeal.
       2
           Order I is found at J.A. 326-43.



                                              4
on the pleadings or dismissal, contending that Wooton’s claims

against it were premised on the actions of the Midgetts and thus

failed as a matter of law after the district court had dismissed

the claims against the Midgetts.

      On    October   25,   2010,   nearly   a   month   after   the   district

court issued Order I, Wooton moved for leave to alter judgment

under Federal Rule of Civil Procedure 59(e) and to amend his

Complaint under Rule 15(a), attaching a Proposed Second Amended

Complaint containing significant alterations.              Then, on December

16, 2010, Wooton moved for an additional sixty days of extended

time to complete discovery and file dispositive motions.

      On December 29, 2010, the district court granted Midgett

Realty’s Motion to Dismiss and denied Wooton’s various motions.

Wooton v. CL, LLC, No. 2:09-CV-34-FL (Dec. 29, 2010) (“Order

II”). 3    The district court entered final judgment on July 12,

2011, adopting in full Orders I and II.



                                      II.

      On appeal, Wooton contends that the district court erred in

denying his second Motion to Amend the Complaint.                  This Court

reviews a district court’s denial of a motion to amend for abuse




      3
          Order II is found at J.A. 559-68.



                                       5
of discretion.          Nourison Rug Corp. v. Parvizian, 535 F.3d 295,

298 (4th Cir. 2008).

       Although district courts should freely give leave to amend

pleadings “when justice so requires,” Fed. R. Civ. P. 15(a),

“after the deadlines provided by a scheduling order have passed,

the    good    cause    standard      [of    Rule        16]    must       be    satisfied       to

justify leave to amend the pleadings,” Nourison Rug, 535 F.3d at

298.     Here, the district court determined that Wooton’s second

Motion    to    Amend     the     Complaint         was        not    timely          under     the

scheduling order and that Wooton failed to show good cause for

filing late.      Order II at 6.

       Wooton    devotes       much   of     his    argument          on    appeal         to   the

additional      facts     contained         in     his    Proposed          Second         Amended

Complaint instead of the facts that allegedly prevented him from

presenting      his     averments       in       the      Proposed          Second         Amended

Complaint      before    the    scheduling         order       had    expired.             Indeed,

Wooton    did   not     even    address      the     untimeliness               of   his    motion

before    the    district      court.        Wooton       has        showed      no    abuse    of

discretion on the part of the district court, and we therefore

affirm the decision to deny Wooton’s second Motion to Amend the

Complaint.

       Wooton    also    contends       that     the      district         court       erred    in

denying as moot his Motion to Alter or Amend Judgment as to

Order I, which dismissed Wooton’s claims against the Midgetts

                                             6
and   Chicouris     based      on    the     insufficiency        of     the    pleadings.

Because Wooton’s motion to alter or amend was premised entirely

on the additional facts alleged in his Proposed Second Amended

Complaint, he can prevail on this argument only if the district

court should have allowed him to amend the pleadings.                                  Having

already    determined       that     the     district      court       did     not   err    in

denying    Wooton’s      second       Motion      to     Amend    the       Complaint,      we

conclude the district court did not err in also denying Wooton’s

Motion to Alter or Amend Judgment.

      Wooton    next     argues      that     the      district       court    abused      its

discretion     in   denying     his    motion       to   extend       the     timeline     for

discovery.      This Court gives district courts “‘wide latitude in

controlling discovery’” and will not disturb discovery orders

“‘absent a showing of clear abuse of discretion.’”                              Rowland v.

Am. Gen. Fin., Inc., 340 F.3d 187, 195 (4th Cir. 2003) (quoting

Ardrey    v.   United    Parcel      Serv.,       798    F.2d    679,    682     (4th    Cir.

1986)).

      Here, the district court determined that Wooton had “failed

to diligently use the additional time allowed [by an earlier

extension of discovery] to complete the necessary discovery.”

Order II at 9.       The reasons Wooton offers for needing additional

discovery—such      as    to        review       discovery       materials       and     take

additional      depositions—are            insufficient          to     show     that      the

district court abused its discretion in refusing to grant his

                                             7
motion.   Accordingly, we affirm the district court’s denial of

Wooton’s Motion to Extend Discovery Deadlines.

     Finally, Wooton argues that the district court erred in

dismissing his claims.   Because this argument is premised on the

acceptance of the facts included in Wooton’s Proposed Second

Amended Complaint, which the district court did not abuse its

discretion in rejecting, 4 we affirm the dismissal of Wooton’s

Complaint.



                               III.

     For the reasons discussed above, we affirm the district

court’s denial of Wooton’s motions to amend his Complaint, alter

judgment, and extend discovery.       Further, we affirm the district

court’s dismissal of Wooton’s Complaint.

                                                             AFFIRMED




     4
       We decline to consider whether, as Wooton argues, this
Court should adopt the Seventh Circuit’s rule for accepting an
unsubstantiated version of the facts on appeal to review a
motion to dismiss. See Reynolds v. CB Sports Bar, Inc., 623 F.3d
1143, 1146-47 (7th Cir. 2010).



                                  8